Title: From Thomas Jefferson to Lewis Willis Daingerfield, 5 September 1806
From: Jefferson, Thomas
To: Daingerfield, Lewis Willis


                        
                            Sir
                            
                            Monticello Sep. 5. 06.
                        
                        Your favor of Aug. 26. is recieved, & the agreement for the hire of the negroes of mrs and miss
                            Dangerfield for the next year considered as closed, on the same terms as were agreed on for the present year, that is to
                            say for Edmund 70. D. Warner 69. D. Sampson 60. D. Polly 40. D. Gabriel 82 D. Billy 80. D. Tom 74. D. Jack 60. D. &
                            George 55. D. in all amounting to five hundred & ninety dollars. you may rely on their being provided and treated with
                            all the humanity & care it is in my power to secure during my absence, and that in sickness or health they shall have
                            the same attentions with my own who work with them. Accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    